Exhibit 10.2
AMENDMENT NO. 5 TO DEVELOPMENT, LICENSE
AND COMMERCIALIZATION AGREEMENT
     This Amendment No. 5 (“Amendment No. 5”) to the Development, License and
Commercialization Agreement is made and effective as of the 23 day of January,
2009 (“Amendment Effective Date”) between Idenix Pharmaceuticals, Inc., with
offices at 60 Hampshire Street, Cambridge Massachusetts 02139, USA (“Idenix
US”), Idenix (Cayman) Limited with offices c/o Walkers SPV Limited, Walker
House, Mary Street, George Town, Grand Cayman, Cayman Islands (“Idenix Cayman”
and together with Idenix US, “Idenix”) and Novartis Pharma AG with offices at
Forum 1, Novartis Campus, 4056 Basel, Switzerland (“Novartis”).
INTRODUCTION
     A. Novartis and Idenix are parties to the Development, License and
Commercialization Agreement made as of 8 May, 2003, as amended by Amendment
No. 1 dated as of 30 April, 2004, Amendment No. 2 dated as of 21 December, 2004,
Amendment No. 3 dated as of 27 February, 2006 and Amendment No. 4 dated as of 28
September, 2007 (as so amended, the “Novartis Licence Agreement”).
     B. Idenix US has proposed to issue and sell up to US$17,000,000 in common
stock, US$0.001 par value per share, pursuant to the Financing (as defined in
the Waiver and Consent).
     C. Solely in connection with the Financing and in accordance with a Waiver
and Consent between Idenix US and Novartis dated as of the Amendment Effective
Date (“Waiver and Consent”), Novartis has agreed to waive certain rights and
grant certain consents under the Idenix Pharmaceuticals, Inc. Amended and
Restated Stockholders Agreement dated 27 July 2004 among Idenix US, Novartis and
certain other parties.
     D. In consideration of the Waiver and Consent, Idenix has agreed to lower
one of the minimum percentage ownership requirements applicable to the ODC
Options, on the terms and conditions set out below.
     NOW THEREFORE for and in consideration of the mutual covenants contained in
this Amendment No. 5 and in the Waiver and Consent, Idenix and Novartis agree:
     1. Amendment. Unless otherwise defined or amended by the terms of this
Amendment No. 5, all initial capitalized defined terms used have the meanings as
defined in the Novartis Licence Agreement. Article I of the Novartis Licence
Agreement is amended by deleting the definition of “Majority Equity Standard
Period” and restating such defined term as follows:
“Majority Equity Standard Period”. Majority Equity Standard Period shall mean
the period commencing on the Effective Date and terminating on the later of
(a) the sixtieth (60th) consecutive day on which Novartis and its Affiliates own
less than forty percent (40%) of the Voting Stock of Idenix and (b) if
applicable, the cure by Idenix of any then-outstanding breach of its obligations
under Section 4 of that certain Stockholders’ Agreement, dated as of the date
hereof, by and among Idenix US, Novartis and the other stockholders of Idenix US
signatory thereto (the “Stockholders Agreement”); provided, that the question of
whether or not there has occurred such a breach shall be resolved under the
provisions of Section

 



--------------------------------------------------------------------------------



 




2
13.6 (unless such a determination has been made or a dispute resolution process
has been commenced under the relevant provisions of the Stockholders’ Agreement,
in which case such determination shall control).
     2. Announcements. A Party may disclose the terms of this Amendment No. 5
only if that Party reasonably determines, based on advice from its counsel, that
it is required to make the disclosure by applicable law, regulation or legal
process, including without limitation by the rules or regulations of the US
Securities and Exchange Commission (“SEC”) or similar regulatory agency in a
country other than the US or of any stock exchange or NASDAQ. The Parties will
cooperate with each other to ensure the disclosing Party discloses only those
terms of this Amendment No. 5 as the disclosing Party reasonably determines,
based on advice from its counsel, are required by applicable law, regulation or
legal process to be disclosed. Each Party will deliver to the other Party
promptly any written correspondence received by it or its representatives from
the SEC, and advise the other Party promptly of any other material communication
between it or its representatives with the SEC, with respect to any confidential
treatment request with respect to this Amendment No. 5.
     3. Status. This Amendment No. 5 amends and supplements the Novartis Licence
Agreement. Except as otherwise provided for herein, the Novartis Licence
Agreement remains in full force and effect unaffected hereby. This Amendment
No. 5 shall be deemed incorporated into and become a part of the Novartis
Licence Agreement and shall be subject to its terms.
     EXECUTION Idenix and Novartis have caused this Amendment No. 5 to be duly
executed by their authorized representatives, as of the date first written
above.

            IDENIX PHARMACEUTICALS, INC.
      By:   /s/ John Weidenbruch       Name:   John Weidenbruch       Title:  
Executive Vice President and General Counsel       IDENIX (CAYMAN) LIMITED
      By:   /s/ Jean - Pierre Sommadossi       Name:   Jean - Pierre Sommadossi
      Title:   Director       NOVARTIS PHARMA AG
      By:   /s/ Neil Johnston       Name:   Neil Johnston       Title:   Head of
Finance, Global Business
Development & Licensing           By:   /s/ Penny Ho         Name:   P.A. Ho    
  Title:   Senior Legal Counsel  

 